Exhibit 99.2 December 14, 2015 PRESS RELEASE COMMUNITY BANCORP. ANNOUNCES QUARTERLY DIVIDEND Derby, VT For Immediate Release For more information, contact Stephen P. Marsh, President and CEO at 802-334-7915 Trading Symbol:CMTV (traded on the OTCQX) Community Bancorp., the parent company of Community National Bank, has declared a dividend of $0.16 per share payable February 1, 2016 to shareholders of record as of January 15, 2016. Community National Bank is an independent bank that has been serving its communities since 1851, with offices in Derby, Derby Line, Island Pond, Barton, Newport, Troy, St. Johnsbury, Montpelier, Barre, Lyndonville, Morrisville and Enosburg.
